 

EXHIBIT 10.4

 

GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.

 

October 23, 2013

 

Global Defense & National Security Holdings LLC

11921 Freedom Drive, Suite 550

Two Fountain Square

Reston, Virginia 20190

 

Re: Administrative Services Agreement

 

Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date of
the Registration Statement on Form S-1 and prospectus filed with the Securities
and Exchange Commission (the “Registration Statement”) by Global Defense &
National Security Systems, Inc. (the “Company”) (such date, the “Commencement
Date”), and continuing until the earlier of the consummation by the Company of
an initial business combination or the distribution of the Trust Account (as
defined below) to the Company’s public stockholders (in each case as described
in the Registration Statement) (such earlier date hereinafter referred to as the
“Termination Date”), Global Defense & National Security Holdings LLC (the
“Sponsor”) shall arrange for or make available to the Company, at a number of
premises, including 11921 Freedom Drive, Suite 550, Two Fountain Square, Reston,
Virginia 20190 (or any successor location of the Sponsor), certain office space,
utilities, and general office, receptionist and secretarial support as may be
reasonably required by the Company.  In exchange therefor, the Company shall pay
the Sponsor the sum of $10,000 per month on the Commencement Date and continuing
monthly thereafter until the Termination Date.

 

The Sponsor hereby irrevocably waives any and all right, title, interest, causes
of action and claims of any kind (each, a “Claim”) in or to, and any and all
right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public shareholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this letter
agreement, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of laws principles.

 

[Signature page follows]

 

 

 

 

  Very truly yours,       Global Defense & National Security Systems, Inc.      
  By: /s/ Frederic Cassis     Name: Frederic Cassis     Title: Secretary        
AGREED TO AND ACCEPTED BY:       GLOBAL DEFENSE & NATIONAL SECURITY HOLDINGS LLC
        By: /s/ Dale R. Davis     Name: Dale R. Davis     Title:  Manager

 

[Signature Page to Administrative Services Agreement]

 

 

